

116 HR 5164 IH: Electric Vehicle Charging Helps Access to Renewable Green Energy Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5164IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Doggett (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the alternative fuel refueling property
			 credit.
	
 1.Short titleThis Act may be cited as the Electric Vehicle Charging Helps Access to Renewable Green Energy Act of 2019 or the EV CHARGE Act of 2019. 2.Alternative fuel refueling property credit (a)In generalSection 30C(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2024.
			(b)Additional credit for certain electric charging property
 (1)In generalSection 30C(a) of such Code is amended— (A)by striking equal to 30 percent and inserting the following:
						
 equal to the sum of—(1)30 percent.; (B)by striking the period at the end and inserting , plus; and
 (C)by adding at the end the following new paragraph:  (2)20 percent of so much of such cost as exceeds the limitation under subsection (b)(1) that does not exceed the amount of cost attributable to qualified alternative vehicle refueling property (determined without regard to paragraphs (1), (2)(A), and (2)(B) of subsection (c)) which—
 (A)is intended for general public use and recharges motor vehicle batteries with no associated fee or payment arrangement,
 (B)is intended for general public use and accepts payment via a credit card reader, or (C)is intended for use exclusively by fleets of commercial or governmental vehicles..
 (2)Conforming amendmentSection 30C(b) of such Code is amended— (A)by striking The credit allowed under subsection (a) and inserting The amount of cost taken into account under subsection (a)(1);
 (B)by striking $30,000 and inserting $100,000; and (C)by striking $1,000 and inserting $3333.33.
					(c)Effective date
 (1)ExtensionThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2017.
 (2)Limitation for electric charging business propertyThe amendments made by subsection (b) shall apply to property placed in service after December 31, 2019.
				